Citation Nr: 1041100	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-37 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to higher initial ratings for gastroesophageal 
reflux disease with Barrett's esophagus status post nissen 
fundoplication, rated 10 percent disabling prior to August 7, 
2007 and 30 percent disabling since that date.

3.  Entitlement to higher initial ratings for peripheral 
neuropathy of the right lower extremity, rated 10 percent 
disabling prior to September 30, 2009 and 20 percent disabling 
since that date.

4.  Entitlement to higher initial ratings for peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling prior to September 30, 2009 and 20 percent disabling 
since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1972, 
including service in the Republic of Vietnam.  He received the 
Bronze Star Medal, Army Commendation Medal, Air Medal, and Combat 
Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that 
decision, the RO: denied entitlement to service connection for a 
lower back disability; granted service connection for 
gastroesophageal reflux disease with Barrett's esophagus and 
assigned an initial disability rating of 10 percent, effective 
December 6, 2005; and granted service connection for peripheral 
neuropathy of the right and left lower extremities and assigned 
initial noncompensable disability ratings, both effective 
December 6, 2005.

In his November 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge in 
Washington, DC.  As the Veteran has withdrawn all issues on 
appeal, his hearing request is also withdrawn.

In September 2009, a Decision Review Officer assigned an initial 
disability rating of 30 percent for gastroesophageal reflux 
disease with Barrett's esophagus status post nissen 
fundoplication, effective August 7, 2007.

In February 2010, the RO assigned initial disability ratings of 
20 percent for peripheral neuropathy of the right and left lower 
extremities, both effective September 30, 2009.

The issues of entitlement to service connection for a 
heart disability and whether new and material evidence has 
been received to reopen a claim for service connection for 
a neurological disability of the bilateral upper 
extremities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of the 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  In the present case, the Veteran's representative submitted 
an October 2010 written statement which reveals that the Veteran 
wished to withdraw the appeal for service connection for a lower 
back disability and for higher initial ratings for 
gastroesophageal reflux disease with Barrett's esophagus status 
post nissen fundoplication and peripheral neuropathy of the right 
and left lower extremities.  Therefore, the Veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


